



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Adomako, 2017 ONCA 51

DATE: 20170119

DOCKET: C61377

Feldman, Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Eugene Adomako

Appellant

Jonathan Dawe, for the appellant

Chris DeSa, for the respondent

Heard and released orally: January 12, 2017

On appeal from the conviction entered on April 24, 2015 and
    the sentence imposed on June 29, 2015 by Justice T. Ducharme of the Superior
    Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his convictions for possession of crack cocaine
    for the purpose of trafficking and possession of proceeds of crime.

[2]

The appellant challenged the warrantless search of the car where the
    cocaine was found as contrary to his s. 8
Charter
rights.  He
    testified on the
voir dire
but not on the trial proper.

[3]

The trial judge rejected the
Charter
claim.  The appellant
    submits that the trial judges reasons for doing so were inadequate and that he
    erred in his statement of the onus of proof.  Crown counsel acknowledges that
    the trial judge erred when he stated that the onus of proof was on the
    appellant when the search was warrantless.  The Crown maintains however that
    the record, when viewed as a whole, makes it clear that the error is harmless.

[4]

We agree.  The trial judges reasons consisted of findings that he
    accepted the evidence of the police officers and rejected the evidence of the
    appellant as to the circumstances of the stop and search of the car.  While
    these reasons essentially make conclusory findings of credibility regarding the
    appellant and the police officers, we are satisfied that they were sufficient
    to support his conclusion that there was no
Charter
breach.  A review
    of the transcript shows a number of circumstances where the evidence of the
    appellant was not logical, such as where he suggested he could not explain why
    he turned into a shopping plaza at 9:30 at night when the stores were closed.

[5]

Given the trial judges complete rejection of the appellants story, we
    are satisfied that his error in the statement regarding the onus of proof was a
    harmless one.

[6]

The appellant also submits that the trial judge erred by giving
    insufficient reasons for his findings that the appellants possession of two
    quarter-ounce baggies of crack cocaine was for the purpose of trafficking and
    that the roll of mostly $10.00 bills he had was the proceeds of crime.

[7]

In our view, the reasons were sufficient as was the evidence to support
    the finding of guilt on the possession for the purpose of trafficking count. 
    However, we accept the submission of counsel for the appellant that the
    conviction for proceeds of crime cannot stand.

[8]

The trial judge accepted the opinion of the expert police officer on
    both issues.  However, the experts evidence on the proceeds issue was only
    that there was a possibility that the roll of bills was proceeds of crime. 
    The trial judge also mentioned the rest of the record but, as counsel pointed
    out, the other evidence was, at best, ambiguous.  None of the paraphernalia
    needed to sell smaller quantities of crack cocaine were found and $10.00 bills
    were not consistent with the sale of one-quarter ounce quantities of crack
    cocaine, based on the evidence of the police expert as to value.

[9]

In the result, the appeal is dismissed with respect to the conviction
    for possession for the purpose of trafficking but allowed with respect to the
    conviction for the proceeds of crime, which conviction is set aside and an
    acquittal is entered.  As a result, the forfeiture order of the $395.00 is also
    set aside.

K. Feldman
    J.A.

Paul Rouleau
    J.A.

K. van Rensburg J.A.


